                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

YVONNE MARIE PRAUSE,

                                Plaintiff,                           OPINION AND ORDER
          v.
                                                                           18-cv-780-wmc
ANDREW M. SAUL, Commissioner of
Social Security,

                                Defendant.


          Pursuant to 42 U.S.C. § 405(g), plaintiff Yvonne Marie Prause seeks judicial review

of a final determination that she was not disabled within the meaning of the Social Security

Act. Prause contends that remand is warranted because the administrative law judge

(“ALJ”) erred (1) by failing to account for her mental impairments and handling/fingering

limitations in formulating her RFC; and (2) in assessing her credibility. The court held a

telephonic hearing on plaintiff’s appeal on February 6, 2020. While a close call, this matter

will be remanded for further proceedings in light of the parties’ briefs, discussion at oral

argument and the record in the case as a whole.



                                         BACKGROUND1

      A. Overview of Claim

          Plaintiff Yvonne Prause applied for social security disability benefits and

supplemental income on July 30, 2014, claiming an alleged onset date of October 1, 2012.

At the hearing with the ALJ, Prause amended the alleged onset date to October 21, 2012,



1
    The following facts are drawn from the administrative record, which can be found at dkt. #7.
to coincide with her 50th birthday. Prause was last insured on December 31, 2016. With

a birth date of October 21, 1962, Prause was an “individual closely approaching advanced

age” on the date last insured. Prause has past relevant work as an office manager. She

claimed disability based on neck degenerative disease, neck surgeries, rheumatoid arthritis,

and feet/hands/hip pain. (AR 225.)



    B. ALJ’s Decision

       ALJ Kathleen Kadlec held a video hearing on February 24, 2017, at which Prause

appeared personally and by counsel. As of the alleged onset date, the ALJ found that

Prause suffered from the following severe impairment:           “osteoarthritis/ rheumatoid

arthritis; degenerative disc disease of the cervical spine; a right rotator cuff tear; and

anxiety.” (AR 12.)2

       The ALJ considered whether mental impairments met or medically equaled the

criteria for listing 12.06 in 20 CFR Part 404, Subpart P, Appendix 1. Specifically, in

evaluating the four broad areas of mental functioning “criteria” in paragraph B, the ALJ

concluded that Prause had: no limitation in understanding, remembering or applying

information; no limitation in adapting or managing oneself; a mild limitation in

concentrating, persisting or maintaining pace (“CPP”); and a moderate limitation in

interacting with others. (AR 13-14.) In light of these findings, the ALJ concluded that the

Paragraph B criteria were not satisfied. The ALJ also concluded that the Paragraph C




2
  The ALJ also noted that Prause claimed other impairments, namely hypertension, a right foot
fracture and asthma, but found those conditions non-severe. Plaintiff does not challenge these
findings on appeal.

                                              2
criteria were not met.

       Based on these and other findings not relevant to this appeal, the ALJ concluded

that Prause had the residual functional capacity (“RFC”) to perform light work, although

specifically limited her to: (1) frequently operating hand controls bilaterally, reaching in all

directions bilaterally, handling, fingering and feeling bilaterally, or responding to

supervisors and co-workers; and (2) occasionally responding to the public and reaching

overhead bilaterally. (AR 14-15.)

       In formulating this RFC, the ALJ expressly considered Prause’s testimony about the

extent of her limitations, and specifically her claims that she could not cook or clean,

frequently dropped things because of significant symptoms with her hands, could not sit

or stand for long periods due to pain in her back, and suffered from anxiety and panic

attacks. The ALJ also summarized Prause’s medical record, specifically with respect to her

rheumatoid arthritis and degenerative disc disease, while discounting Prause’s allegations

of additional limitations. In particular, the ALJ found no support in the objective medical

evidence for these limitations, pointing out that: there were “minimal clinical findings on

examination regarding her hands”; her “rheumatoid arthritis has been routinely stable on

medication”; and while the records reflected prior neck surgeries, her “symptoms were

noted as controlled with the medications,” and that she had yet to schedule another

surgery. The ALJ also found inconsistencies in the record, including that: she testified at

the hearing to being unable to afford physical therapy, but was attending it as the time of

the hearing; and she indicated on a form that she was able to perform all her activities with

mild difficulty, as well as testified that she had balance problems that resulted in her falling


                                               3
and hurting her foot, but the records reflect that she was walking and struck the doorframe

with her foot. (AR 19-20.) Finally, the ALJ found “no medical opinion in the file opining

that the claimant is unable to work or that provides limitations that would conclude such.”

(AR 20.) The ALJ also relied in part on the state agency medical consultants’ findings that

Prause could engage in the full range of light work, although only placing some weight on

these opinions because of additional evidence received at the hearing that supported the

additional limitations the ALJ provided in the RFC. (AR 20.)

       With the assistance of the vocational expert’s testimony, the ALJ concluded that

Prause could perform her past work as an office manager, which was a sedentary exertional

level job. In the alternative, the ALJ concluded that there were other jobs Prause could

perform, namely cleaner / housekeeping, office helper and garment sorter. As such, the

ALJ concluded that Prause was not disabled.



   C. Medical Record

       1. Rheumatoid Arthritis and Cervical Spine Issues

       On March 4, 2013, Prause saw Dr. Water J. Marbach, M.D., for a six-month follow-

up appointment. Dr. Marbach noted that she has “remained well” with “no interim flares”

and “no new concerns.” (AR 452.) On examination, Dr. Marbach also noted that her

“[p]eripheral joint exam remains unremarkable,” with no signs of “early RA hand issues,”

only noting minimal swelling.     (Id.)   He then renewed prescriptions for HCQ (her

rheumatoid arthritis medication) and for hydrocodone, directing her to return in four

months.

       On February 10, 2014, Prause saw Dr. Andrew S. Zelby of Neurological Surgery &

                                            4
Spine Surgery, S.C., for an initial consultation about her low back pain, which she stated

had developed two years before and may have been caused by a fall at work right before

she was terminated. (AR 326.) She also complained of tingling in her right arm, numbness

in her left thigh and weakness in her right hand, while denying any pain in her neck, arms

and legs. Noting her prior cervical surgeries in 2002 and 2005, Dr. Zelby found upon his

own examination “well-healed anterior and posterior cervical scars” and “mild tenderness

to deep palpation in the cervical spine.” (AR 320.) He also noted that her range of motion

varied, but her walking, gait and strength in upper and lower extremities were all normal.

Dr. Zelby ordered MRIs and directed her to return after completion of those studies.

       On March 10, 2014, Prause had a follow-up consultation with Dr. Zelby. (AR 320.)

At this appointment, she complained of neck pain that radiated to her right shoulder and

intermittently down her right arm. Dr. Zelby also reviewed MRI results from February 28,

2014, which showed her prior cervical fusions, and noted “degenerative disc disease at C4-

5 and C7-T1, with partial loss of disc space height at both levels.” (AR 321.) The MRI

further revealed “at C7-T1, there is a broad-based posterior vertebral osteophyte with

complete effacement of the CSF and mass effect on the spinal cord.” (Id.) As for the MRI

of the lumbar spine, Dr. Zelby noted: “degenerative disc disease at L2-3 with partial loss

of disc space height and mild degenerative endplate changes. At L2-3 and L4-5, there are

broad-based bulging disc and mild bilateral lateral recess stenosis.” (Id.)

       Considering these results, Dr. Zelby explained to Prause that the cervical spine

showed “spinal cord compression at C7-T1,” as well as ordered x-rays to better assess the

status of her previous fusion. (AR 322.) As for the lumbar MRI, Zelby explained that the


                                              5
changes were “appropriate for her age,” that the “degeneration . . . is relatively mild,” and

that surgery is not required. (Id.)

       On March 31, Prause returned to Dr. Zelby, reporting that the pain had increased

from her last appointment on March 10, but also noting that she was only taking ibuprofen

because she had missed her appointment with her pain physician for a medication refill.

(AR 323.) Dr. Zelby reviewed the cervical spine x-rays indicated the prior fusion was in a

“good position” and there was “no movement at C6-7 between flexion and extension.” (AR

324.) Based on these results and the earlier MRI, Dr. Zelby recommended a fusion at C7-

T1, but told her that he wanted to wait until she stopped smoking for six months to

improve healing. (AR 324.) There are no records suggesting that Prause followed-up with

Dr. Zelby again.

       A year later, in April 2014, Prause returned for an appointment with her regular

treating physician, Dr. Donald Higgins. Dr. Higgins noted that that her “RA has remained

quiet on HCQ.”      (AR 415.)    Higgins described Prause’s cervical pain and noted her

upcoming appointment with a surgeon about a possible third cervical surgery. He also

prescribed medication and directed her to return in four months.

       Prause saw Dr. Higgins again in September 2014 for a follow-up appointment. Dr.

Higgins again reported that her “RA remains quiet on HCQ (Plaquenil).” (AR 400.)

Higgins noted that her main concerns were cervical spine pain and, upon examination, that

her “[n]eck motion borders on seriously reduced,” with “[c]hin-chest distance . . . a full 2

inches.” (Id.) Still, Higgins noted that her “[h]and exam remains nearly normal, minimal

PIP swelling,” prompting him to renew her prescriptions for hydrocodone, HCQ and low-


                                             6
dose Lorazepam, and directing her to return in six months. (Id.)

       On March 7, 2015, Prause returned for a six-month check-up with Higgins’

colleague, Dr. Marbach. Prause reported that she was pleased with Lorazepam. Dr.

Marbach also noted that: Prause “did see her neck surgeon and additional surgery was

suggested. Plans to have it eventually, but not anytime soon. Says her symptoms (RUE

radicular pain) are stable and without a motor component, so able to wait.” (AR 496.)

Finally, with respect to her rheumatoid arthritis, Prause reported that it “had been more

active in recent weeks,” but has not “badly flared.” (Id.) Still, she requested a steroid burst

to help with the flare-ups. On exam, Dr. Marbach noted that her “neck motion remains

moderately reduced,” and also noted that her “joint exam remains nearly normal, only

minimal hand signs, mostly slight PIP swelling.”        (Id.)   He refilled prescriptions and

directed her to return in six months.

       Prause returned to see Dr. Higgins on July 8, 2015, complaining of neck pain, back

pain and shoulder pain. (AR 510.) The neck and back pain description are the same as

the September 2014 description. The shoulder pain began two weeks before, caused by

excessive use after cleaning out a flooded basement. The physical exam revealed some

tenderness and weakness in her right shoulder, but otherwise strength, muscle tone and

range of motion were normal.

       In February 2016, Prause sought treatment from Larisa Piton, APN, with Loyola

Medicine, complaining of low back pain and shoulder pain. (AR 620.) The plan was to

obtain x-rays and attempt physical therapy. The physical examination revealed lumbar

pain, but only mild pain in her cervical spine and no pain in her shoulders. (AR 623.) In


                                              7
April 2016, Prause saw Dr. David M. Sliwoski, M.D. also with Loyola Medicine. During

this appointment she complained of neck, right shoulder and low back pain. (AR 634.)

Dr. Sliwoski reported that she had been doing physical therapy and were waiting for a

electromyography test. The results of the physical examination were the same as that in

February. Dr. Sliwoski also reviewed the results of the cervical imaging from February

2014, which revealed that her prior fusions were solid, but that she had “[m]oderate to

severe facet/uncovertebral osteoarthritis of her cervical spine” and “[l]ow-grade dynamic

instability C4 on C5.” (AR 638.) Sliwoski also reviewed the results of a March 7, 2016,

cervical spine MRI, which showed “[u]ncovertebral joint arthropathy C5-T1, muldilevel

mod BL foraminal stenosis.” (AR 638-39.) Prause also had an MRI of her right shoulder

in March 2016, which revealed “[l]abral and RTC tears, AC Joint arthritis.” (AR 639.)

This appears to be her last appointment with Loyola Medicine.

      Around June 2016, Prause moved to Wisconsin, establishing care at the Wisconsin

Rapids Center, Marshfield Clinic in October 2016. (AR 584.) She reported that she had

run out of her prescriptions two months prior. She was referred to a new rheumatologist,

Dr. Rahul Dehgal, who she saw on November 2, 2016, and was prescribed HCQ and a

muscle relaxant. (AR 593.)

      On January 19, 2017, she was seen by Andrea T. Peterson, D.O., also of the

Wisconsin Rapids Marshfield Clinic, for neck pain, radiating down her right arm. (AR

647.) Dr. Peterson reviewed her February and March 2016 x-rays and MRIs, started

Prause on gabapentin and methocarbamol for pain and referred her to physical therapy

and for an epidural injection. Dr. Peterson also informed Prause that she did not see a


                                           8
concern with respect to the rotator cuff tear, instead suspecting that her pain stemmed

from her cervical spine issues. A February 17, 2017, note reflects a medication refill request

for gabapentin, indicating that Prause reported she was “very pleased with the results.”

(AR 662.)


       2. Mental Health

       With respect to her mental health, Prause was referred to Dr. Sujatha Wolff for a

psychiatric consultation in June 2012. While this predates her alleged onset disability

date, Wolff diagnosed her with an anxiety disorder and recommended outpatient

counseling and medication, specifically Lexapro. (AR 480.) As described above, it appears

that she was then prescribed anti-anxiety medication by her treating physicians.

       On May 5, 2015, Prause also saw Roberta F. Stahnke, Psy.D., for a mental status

assessment. (AR 502.) Prause reported that she had experienced anxiety for the last six

years, including excessive fear and worry thoughts. She indicated that her anxiety impacted

her sleep, but denied ever experiencing a panic attack, suicidal or homicidal ideations, or

any other symptoms of emotional distress or psychiatric illness.          She also reported

attending some grief counseling after the death of her husband and taking a low dose of

Lorazepam for the last five years. As for the mental status examination, Dr. Stahnke

reported that her “thought process was well organized and goal oriented” and

“[c]omprehension was intact.”      (AR 503.)       Prause was also able to complete various

memory and concentration tests. Dr. Stahnke diagnosed her with adjustment disorder

with anxiety and indicated that she would be capable of handling her own financial affairs.

(AR 504.)

                                               9
                                            OPINION

       The standard by which a federal court reviews a final decision by the Commissioner

of Social Security is well-settled. Findings of fact are “conclusive,” so long as they are

supported by “substantial evidence.” 42 U.S.C. § 405(g). Substantial evidence means

“such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.”    Richardson v. Perales, 402 U.S. 389, 401 (1971).            When reviewing the

Commissioner’s findings under § 405(g), the court cannot reconsider facts, re-weigh the

evidence, decide questions of credibility or otherwise substitute its own judgment for that

of the ALJ. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Accordingly, where

conflicting evidence allows reasonable minds to reach different conclusions about a

claimant’s disability, the responsibility for the decision falls on the Commissioner. Edwards

v. Sullivan, 985 F.2d 334, 336 (7th Cir. 1993). At the same time, the court must conduct

a “critical review of the evidence,” id., and insure the ALJ has provided “a logical bridge”

between findings of fact and conclusions of law, Stephens v. Berryhill, 888 F.3d 323, 327

(7th Cir. 2018).



I. RFC Formulation

    A. Accounting for cervical and lumbar spine problems

       Plaintiff faults the ALJ for failing to account fully for her cervical spine and lumbar

spine problems, including hand limitations in her RFC.3 As developed more clearly during


3
  In her brief, plaintiff represents that she had hand surgery in 2016 (Pl.’s Opening Br. (dkt. #9)
21-22), but does not note this surgery in her review of the medical records and does not cite to the
administrative record in support of this representation. In the court’s review of the medical record,
it could not locate any evidence of hand surgery in 2016. As defendant points out in its opposition

                                                10
the hearing, plaintiff contends that the ALJ erred in finding that (1) a light exertional work

level was appropriate, and (2) she was capable of frequent, rather than occasional handling

and fingering. As the Commissioner pointed out, however, plaintiff’s work as an office

manager is a sedentary position, calling into question whether the light exertion

designation in her RFC is material. Still, as plaintiff responded, the officer manager job

requires frequent handling and fingering, meaning that if the ALJ erred in finding that

plaintiff was capable of frequent handling and fingering, then her prior job would no longer

be an option. It is this interplay between the RFC findings that tips this close case and

makes remand appropriate.

       In particular, plaintiff argues that with respect to both RFC designations, the ALJ’s

reliance on the state agency physician’s review of Prause’s medical record in November

2014 and May 2015 is flawed in two main respects. First, plaintiff contends that neither

physician addressed her cervical and lumbar spinal issues. Dr. Reynaldo Gotanco, M.D.,

conducted a review of the record on November 19, 2014, noted that she has arthritis and

had suffered a fractured finger on her left hand in March 2013. (AR 102.) While Gotanco

mentioned that “Claimant also has mild tenderness over the cervical spine due to

spondylosis and degenerative disc disease” (id.), he did not mention the findings of the

MRIs or x-rays from February and March 2014 or otherwise describe Dr. Zelby’s surgery

recommendation. Moreover, in his explanation of the RFC, Dr. Gotanco makes no mention

of her cervical and lumbar spine issues. Dr. Vidya Madala, M.D.’s review on March 21,



brief, plaintiff had surgery on her right wrist in October 2014 (AR 361), but there is nothing to
indicate that resulted in any long-term limitations.


                                               11
2015, also contains no reference to Prause’s cervical and lumbar spine issues, including any

reference to the 2014 MRIs. (AR 117-19.)

       While the ALJ only placed some weight on these two opinions, finding that

“evidence received at the hearing level also supports additional limitations as outlined

above” (AR 20), plaintiff rightly points out that without the benefit of the state agency’s

physician -- or any other doctor’s opinion as to plaintiff’s exertional limitations -- it is

unclear how the ALJ reached her determinations as to whether Prause should be limited to

light work or to frequent as compared to occasional operation, manipulation, fingering,

reaching, etc. As the Commissioner points out, it is the ALJ’s responsibility to determine

the RFC (Def.’s Opp’n (dkt. #11) 13), but she must build a logical bridge between her

findings and the evidence. Here, given the lack of any physician review of her cervical and

lumbar spine issues, or opinion as to how they might impact her exertional functional

abilities, the reasoning appears lacking. The court is sympathetic to the Commissioner’s

argument that in placing only some weight on the state agency physician’s opinions, the

ALJ actually credited Prause’s account of her own limitations in part, but discounting the

state agency physician’s opinions does not relieve the ALJ of her obligation of explaining

how her findings as to the exertional level of specific physical restrictions is tied to

substantial evidence in the record, as opposed to the ALJ’s impermissible rendering of her

own medical opinions.

       Second, plaintiff faults the ALJ for failing to obtain a medical review of the plaintiff’s

record after the March 2016 MRIs. “An ALJ should not rely on an outdated assessment if

later evidence containing new, significant medical diagnoses reasonably could have


                                              12
changed the reviewing physician’s opinion.” Moreno v. Berryhill, 882 F.3d 722, 728-29 (7th

Cir. 2018), as amended on reh’g (Apr. 3, 2018). This argument has far less traction from the

outset, since plaintiff’s March 2016 MRIs do not constitute “new” diagnoses even if they

arguably show some changes in her condition. Nevertheless, in remanding, the ALJ has

the discretion to seek a new record review, encompassing the March 2016 MRI results,

should she so choose. At minimum, the court agrees with plaintiff that the ALJ lacks the

medical expertise to assess whether any of the changes noted in the March 2016 MRI

results would impact her limitations for purposes of crafting an appropriate RFC.4 See

McHenry v. Berryhill, 911 F.3d 866, 871 (7th Cir. 2018) (“We have said repeatedly that an

ALJ may not ‘play[] doctor’ and interpret ‘new and potentially decisive medical evidence’

without medical scrutiny.” (internal citation omitted)). Accordingly, on remand, the ALJ

may continue to rely on the evidence suggesting that Prause’s symptoms of cervical pain

and hand pain or strength, were stable during the relevant period of time, whether based

on her RA diagnosis or her cervical spine issues.



    B. Accounting for mental health limitations

       In crafting an RFC, the ALJ appears to have accounted for Prause’s moderate

limitations in social functioning by limiting her to frequent interactions with supervisors

and coworkers, but only occasional interactions with the public. Plaintiff argues that “the

decision lacks any basis for finding that Prause’s anxiety disorder was accommodated by”


4
 Plaintiff also argues that the difference between a frequent and occasional limitation on handling
and fingering could preclude her from her past work (Pl.’s Opening Br. (dkt. #9) 22), though it is
unclear whether this would also impact the ALJ’s alternative finding that she could perform other
work available in the national economy.

                                               13
these limitations. (Pl.’s Opening Br. (dkt. #9) 35.)

       Plaintiff correctly points out that the state agency psychologists concluded that

plaintiff did not have a severe mental impairment. The ALJ, however, only placed some

weight on this decision, relying on medical records and plaintiff’s testimony to find that

her anxiety was a severe impairment. Even so, Prause’s treatment record was limited, and

Dr. Stahnke assessed her global assessment of functional (“GAF”) score as 65, which

indicates on “mild symptoms” or “some difficulty” but “generally function pretty well.

Nonetheless, plaintiff testified that she did not have trouble getting along with others, but

was reluctant to attend social events because of concerns that she was a burden. (AR 267-

68.) The ALJ reasonably relied on this testimony to limit her to frequent interactions with

coworkers and supervisors but only occasional interactions with the public. The court sees

no flaw in this conclusion, and plaintiff fails to explain what additional restrictions are

required and how the record would support these additional restrictions.

       Plaintiff also faults the ALJ for failing to take into consideration her mild limitations

in CPP in formulating her RFC, specifically criticizing the ALJ for failing to account for

this mild limitation in concluding that she could perform her past relevant work which,

plaintiff contends, involved a higher level of skill. (Id.) at 21.) Both parties cite to cases

that do not support their respective positions. Plaintiff cites to Denton v. Astrue, 596 F.3d

419 (7th Cir. 2010), representing that the Seventh Circuit “remand[ed] where the ALJ

found claimant’s depression a non-severe impairment, but failed to incorporate limitations

in the RFC account for even non-severe impairments.” (Pl.’s Opening Br. (dkt. #9) 35.)

Not so. In Denton, the Seventh Circuit affirmed the denial of benefits, rejecting the


                                              14
claimant’s argument that the ALJ erred in failing to account for her depression in crafting

the RFC. The Commissioner cites to Davis v. Berryhill, 723 F. App’x 351 (7th Cir. Jan. 11,

2018), representing that the court “affirm[ed] ALJ who found that mild mental limitations

did not warrant any mental restrictions in the claimant’s RFC.” (Def.’s Opp’n (dkt. #11)

16.) While true that the Seventh Circuit affirmed the denial of benefits, the court simply

upheld the conclusion that the claimant’s depression was non-severe in light of the ALJ’s

finding that the claim only experienced mild limitations in the four functional areas;

however, the court did not approve, or otherwise comment, on the ALJ’s treatment of mild

limitations (or lack thereof) in crafting an RFC. 723 F. App’x at 356.

       While the Seventh Circuit has held that the ALJ is required to consider non-severe

limitations in setting an RFC, Terry v. Astrue, 580 F.3d 471, 4744 (7th Cir. 2009), there is

nothing to indicate that the ALJ failed to do so here. The ALJ determined whether and

the extent of any limitations in the four functional areas, then further determined that a

mental restriction in her RFC was warranted to reflect her moderate limitations in

interacting with others. By not including any restrictions to reflect her mild, and, therefore,

non-severe limitations, in CPP, the ALJ reasonably concluded that no restrictions were

warranted.   This finding makes sense in light of (1) the results of her mental status

assessment with Dr. Stahnke, in which she performed well on memory and concentration

tests (AR 502), and (2) her own assessment on a social security form indicating that she

“most always” can pay attention, that she finishes activities and does well following both




                                              15
written and spoken instructions (AR 268).5 As such, the court rejects this basis for remand.



II. Credibility Assessment

       Prause also challenges the ALJ’s credibility determination. The court reviews an

ALJ’s credibility findings deferentially, reversing only if it is “patently wrong.” Hall v.

Berryhill, 906 F.3d 640, 644 (7th Cir. 2018); Summers v. Berryhill, 864 F.3d 523, 528 (7th

Cir. 2017). In evaluating the credibility of a claimant’s statements regarding her symptoms

in particular, the ALJ must initially determine whether the claimant suffers from a

medically determinable impairment that could reasonably be expected to produce the

alleged symptoms. SSR 16-3p, 2016 WL 1119029, at *3. If so, the ALJ must then evaluate

the intensity and persistence of the symptoms to determine the extent to which they limit

the claimant’s ability to work. Id., 2016 WL 1119029, at *4. If not substantiated by

objective medical evidence, however, the ALJ must evaluate the intensity, persistence, and

limiting effects of the alleged symptoms based on the entire record while considering a

variety of factors, including the claimant’s daily activities, factors that precipitate and

aggravate the symptoms, and the treatment that the claimant has received for relief of pain

or other symptoms. Id., 2016 WL 1119029, at *7.

       As set forth above, the ALJ offered three reasons for discounting Prause’s allegations

of limitations: (1) they were not supported by the objective medical evidence, specifically



5
  At the hearing, plaintiff argued that her mild CPP limitation should have resulted in a restriction
to unskilled work, but in making this argument plaintiff falls into the same trap, which the Seventh
Circuit has repeatedly criticized of accommodating a CPP limitation by limiting an individual to
unskilled, routine work. See, e.g., O’Connor-Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir. 2010).
Regardless, plaintiff fails to explain why a limitation of unskilled, routine work would be required
to address her anxiety.

                                                16
pointing to “minimal clinical findings on examination regarding her hands,” that her

“rheumatoid arthritis has been routinely stable on medication,” and that while the records

reflected prior neck surgeries, her “symptoms were noted as controlled with the

medications,” and that she had yet to schedule another surgery; (2) there were

inconsistencies in the record, namely she testified at the hearing that she could not afford

physical therapy but she was attending it as the time of the hearing, that she indicated on

a form that she was able to perform all her activities with mild difficulty and that she

testified that she had balance problems, resulting in her falling and hurting her foot, but

the records reflect that she was walking and struck the doorframe with her foot; and (3)

there is “no medical opinion in the file opining that the claimant is unable to work or that

provides limitations that would conclude such.” (AR 19-20.)

       In her brief, plaintiff primarily challenges the ALJ’s apparent consideration that the

objective medical evidence, namely the 2016 MRIs, would not support or are otherwise

inconsistent with Prause’s description of her symptoms. For the reasons described above,

the court agrees that the ALJ’s ability to understand and account for Prause’s cervical and

lumbar spinal issues is a sufficient basis for remanding for further review. As part of that

review, the ALJ will have a fresh opportunity to better evaluate whether Prause’s

description of her symptoms and limitations are consistent with those records.

       Plaintiff also faults the ALJ for failing to explore the noted inconsistencies in the

record. (Pl.’s Opening Br. (dkt. #9) 41 (citing Engstrang v. Colvin, 788 F.3d 655, 661-62

(7th Cir. 2015)).) On remand, the court will have another opportunity to explore these

inconsistencies as well.


                                            17
                                       ORDER

      IT IS ORDERED that the decision of defendant Andrew M. Saul, Commissioner of

Social Security, denying plaintiff Yvonne Marie Prause’s application for disability and

disability insurance benefits and supplemental security income is REVERSED AND

REMANDED under sentence four of 42 U.S.C. 405(g) for further proceedings consistent

with the opinion set forth above.

      Entered this 12th day of February, 2020.

                                        BY THE COURT:

                                        /s/
                                        __________________________________
                                        WILLIAM M. CONLEY
                                        District Judge




                                          18
